DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species 
Species A, drawn to the cuff and stethoscope of FIG 4.
Species B, drawn to the band and finger PPG sensor of FIG 5.
Species C, drawn to the band with optical sensors and microphones of Fig 6-7, 9-10.
Species D, drawn to the band with a single different sensor of FIG 8A-8B.
Species E, drawn to neck band for sensing the left and right carotid arteries of FIG 11.
Species F, drawn to the patch sensor with an optical sensor of FIG 13A.
Species G, drawn to the patch sensor with a magnetoresistive sensor of FIG13B.
 The species are independent or distinct because species A is two separate sensor devices unlike the rest of the species as it is a pressure cuff and stethoscope. Species B is a two part device whereas all other species other than A are a single band or patch. Species B also uses different sensors with a PPG finger sensor and a heart sound sensor in the band. Species C comprises a band with two separate sensors types. The sensors are different from those of species A and B and the two separate sensors are different then species D, F and G which have a unitary sensor. Species D is a unitary sensor but is distinct from species F and G as they are patches and D is a band device. Species E is a band like species C but is distinct because it measures both the left and right carotid arteries whereas A-D and F-G measure one artery. Species F is a patch sensor unlike A-E and uses a different sensor than G. Species G is a patch like F but uses a different sensor type. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species require separate search terms and classes. For example, Species A would require searches in A61B 5/02233 for the occluding cuff that the other species do not have. Species B requires keywords like finger, digit and phalanges for the specific PPG sensor. Species C has an optical sensor and a heart sound sensor that are collocated which requires separate keywords searches. Species D requires keywords like unitary for its single sensor and does not require heart sound or microphone keywords like the other species. Species E requires the key words for carotid in order to find the sensors measuring both arteries. Species F and G require searches in A61B 5/6833 that the other species do not require. Species F requires keywords for optical or PPG that G does not have and species G requires keywords for magnetic sensors or magnetoresistive and hall effect sensors that are not part of F or the other species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.A telephone call was made to Mark Stirrat on 6/7/21 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A CATINA/            Examiner, Art Unit 3791      
                                                                                                                                                                                      /TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791